UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7025



JOHN ANTHONY FEATHERSTONE,

                                             Petitioner - Appellant,

          versus


DAVE GARRAGHTY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-1662-AM)


Submitted:   December 14, 1999             Decided:   January 7, 2000


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Anthony Featherstone, Appellant Pro Se. Mary Kathleen Beatty
Martin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Anthony Featherstone appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

Featherstone’s   motion   for   a   certificate   of   appealability   and

dismiss the appeal on the reasoning of the district court.             See

Featherstone v. Garraghty, No. CA-98-1662-AM (E.D. Va. July 1,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                               DISMISSED




    *
      Although the district court’s judgment or order is marked as
“filed” on June 30, 1999, the district court’s records show that it
was entered on the docket sheet on July 1, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                     2